Case: 5:19-cv-00088-KKC-MAS Doc #: 14 Filed: 06/10/20 Page: 1 of 2 - Page ID#: 77




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                          CENTRAL DIVISION AT LEXINGTON

                               ELECTRONICALLY FILED

                          CIVIL ACTION NO. 5:19-cv-00088-KKC

JOSHUA CARTER, and
KYLE McMENAMA                                                                PLAINTIFFS

v.                           STIPULATION OF DISMISSAL

CSL PLASMA INC.                                                             DEFENDANT

                                    *** *** *** *** ***

       Pursuant to Fed. R. Civ. Pro. 41(a)(1)(A)(ii), Plaintiffs Joshua Carter and Kyle

McMenama, and Defendant CSL Plasma Inc., by and through counsel, HEREBY STIPULATE

that all claims asserted by the Plaintiffs against the Defendant are hereby DISMISSED WITH

PREJUDICE, with each party to bear its own costs and attorney fees.

       SO STIPULATED.

                                                Thomas K. Herren (w/permission by DCY)
                                                Herren & Adams LLP
                                                148 N. Broadway
                                                Lexington, KY 40507
                                                Email: tom.herren@herrenadams.com
                                                Counsel for Plaintiffs

                                                and

                                                /s/ D. Craig York
                                                D. Craig York
                                                DINSMORE & SHOHL LLP
                                                101 South Fifth Street
                                                Suite 2500
                                                Louisville, Kentucky 40202
                                                Telephone: (502) 540-2300
                                                Facsimile (502) 585-2207
                                                Email: craig.york@dinsmore.com
                                                Counsel for Defendant, CSL Plasma Inc.
Case: 5:19-cv-00088-KKC-MAS Doc #: 14 Filed: 06/10/20 Page: 2 of 2 - Page ID#: 78




                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was this 10th day of June 2020 electronically filed

through the CM/ECF system and a copy served via the Court’s CM/ECF system upon:

Thomas K. Herren
Herren & Adams LLP
148 N. Broadway
Lexington, KY 40507
tom.herren@herrenadams.com
Counsel for Plaintiffs


                                          /s/ D. Craig York
                                          Counsel for Defendant, CSL Plasma Inc.




                                             2
